PER CURIAM.
We grant the petition for writ of certio-rari filed by the Department of Children and Family Services and quash the order awarding custody of respondent, J.G., a child, to the Department, as the order was entered without notice to the Department, which was not a party to the proceeding, and without giving the Department an opportunity to be heard. However, as the child is now in shelter custody, we acknowledge that the issue may be moot.
GRANT PETITION AND QUASH ORDER.
SAWAYA, C.J., ORFINGER and PETERSON, J.J. concur.